         Case 5:19-cv-00010-TES Document 8 Filed 04/09/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA

 THE UNITED STATES OF
 AMERICA, for the use of and benefit
 of A&H CONTRACTING GROUP,
 LLC, d/b/a A&H Forensic Roofing,
             Plaintiff,

 vs.
                                                    Case No. 5:19-CV-10
 LIBERTY MUTUAL INSURANCE
 COMPANY, and ZODIAC-
 POETTKER JOINT VENTURE LLC
 and TOTAL ROOFING CONCEPTS,
 LLC,

              Defendants.



              STIPULATION EXTENDING TIME TO ANSWER

       Upon the stipulation of the Plaintiff, the time within which Liberty Mutual

Insurance Company and Zodiac-Poettker Joint Venture LLC may appear and

answer is extended to and through April 17, 2019.

                                       Respectfully submitted,

                                       s/David A. Rose
                                       DAVID A. ROSE
                                       Georgia Bar No. 614180
                                       Attorney for Plaintiff
ROSE CONSULTING LAW FIRM
P. O. Box 2186
Valdosta, GA 31604
Telephone: (678) 854-0222
Facsimile: (678) 999-8532
Email: drose@roseconsultingllc.org
      Case 5:19-cv-00010-TES Document 8 Filed 04/09/19 Page 2 of 3




                                 s/John V. Burch
                                 JOHN V. BURCH
                                 Georgia Bar No. 094900
                                 Attorney for Liberty Mutual Insurance
                                 Company and Zodiac-Poettker Joint
                                 Venture LLC

BOVIS, KYLE, BURCH & MEDLIN, LLC
200 Ashford Center North
Suite 500
Atlanta, GA 30338-2680
Telephone: (770) 391-9100
Facsimile: (770) 668-0878




                                  -2-
         Case 5:19-cv-00010-TES Document 8 Filed 04/09/19 Page 3 of 3



                          CERTIFICATE OF SERVICE

      I certify that, on this date, I electronically filed the foregoing

STIPULATION EXTENDING TIME TO ANSWER with the Clerk of Court

using the CM/ECF system which will automatically send email notification of such

filing to the following attorneys of record:

                                 David A. Rose, Esq.

      This 9th day of April, 2019.

                                        s/John V. Burch
                                        JOHN V. BURCH

BOVIS, KYLE, BURCH & MEDLIN, LLC
200 Ashford Center North
Suite 500
Atlanta, GA 30338-2680
Telephone: (770) 391-9100
Facsimile: (770) 668-0878




                                         -3-
